Citation Nr: 1205030	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-46 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The Veteran had active service from October 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas, which granted service connection for bilateral hearing loss disability and assigned a noncompensable disability evaluation. 

By way of history, the Board notes that the RO initially denied service connection for bilateral hearing loss disability in a March 2010 rating determination.  Thereafter, the Veteran perfected his appeal on this issue, and the Board, in an August 2010 decision, granted service connection for bilateral hearing loss disability.  As noted above, the RO, in the October 2010 rating determination effectuated the Board grant and assigned a noncompensable disability evaluation at that time.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in October 2011.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has been shown to have no less than level II hearing in either ear during the course of this appeal.





CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

A compensable evaluation of 10 percent is assigned where hearing in the better ear is I and hearing in the worse ear is X or XI; where hearing in the better ear is II, and hearing in the worse ear is V to XI; where hearing in the better ear is III and hearing in the worse ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV or V.  Id.

The Veteran was afforded a VA examination in January 2010.  At the time of the examination, the Veteran reported that following his period of service, he had been a car salesman for approximately 30 years.  The Veteran stated that he had had trouble with fluid buildup in his ears for the last two or three years, which had required him to have tubes placed in his ears.  

Audiological evaluation revealed the Veteran to have decibel level readings of 20, 30, 45, and 75 in the right ear, and 20, 25, 55, and 75 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 84 percent in the right ear.  As it related to the left ear, the examiner indicated that only puretone results should be used to evaluate hearing loss for the left ear.  The examiner stated that the Veteran scored better when given words from the W-22 list using monitored live voice than when given the recorded Maryland CNC word list.  The examiner indicated that the Veteran's speech recognition ability was better than that which was portrayed using the recorded Maryland CNC word list.  

The examiner stated that the audiological tests for the right ear revealed normal hearing sensitivity at 500 and 1000 Hertz, sloping to mild sensorineural hearing loss at 2000 Hertz, progressing to moderate sensorineural hearing loss at 3000 Hertz, and severe hearing loss at 4000 Hertz.  As it related to the left ear, the examiner indicated that the Veteran had normal hearing sensitivity 500 to 2000 Hertz, sloping to moderately severe sensorineural hearing loss at 3000 Hertz, progressing to severe sensorineural hearing loss at 4000 Hertz.  

The examiner indicated that the hearing loss disability would have an effect on the Veteran's occupation in that he would have difficulty hearing.  There were no effects on daily activities.  

In a February 2010 outpatient treatment record, it was noted that the Veteran was fitted for hearing aids.  He was found to be receiving adequate gain from his hearing aids.  

In his April 2010 notice of disagreement, the Veteran stated that it was his belief that his hearing loss should be rated higher.  

At the time of a July 2010 visit, the Veteran requested that the volume be turned up on his hearing aids.  He seemed pleased with the fit and sound quality of his hearing aids.  In his November 2010 substantive appeal, the Veteran again indicated that it was his belief that his hearing loss should be given a higher disability evaluation.

At the time of his October 2011 hearing, the Veteran testified as to the noise he was exposed to in service.  He stated that he had had his hearing aids increased since his last VA examination.  He reported that his hearing over the last several months had been good except for the day of the actual hearing conference as he did not have one of his hearing aids in.  

The Veteran testified that he had trouble hearing in groups but that he did pretty well on the phone.  He also noted that he could not understand what the pastor was saying at church.  

As to the January 2010 VA examination results, the Board notes, based upon the findings reported above, that the Veteran did not meet the criteria for a special exception in that the decibel level readings did not demonstrate a decibel level reading of 70 or greater in the right ear at 2000 Hertz.  Using Table VI, for the right ear, level II hearing was demonstrated based upon the average decibel level readings of 43 when combined with the speech discrimination score of 84 percent.  Using Table VIa for the left ear, as a result of the examiner's indication that the Maryland CNC score was not accurate and that the rating should be based upon puretone results only, which revealed an average decibel level readings of 43, the Veteran was shown to have to level II hearing.  Therefore, no more than an noncompensable disability evaluation is warranted for bilateral hearing loss.  

Although the VA examination and treatment records show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.

The VA audiological examiner addressed the functional effect of the Veteran's hearing loss by noting that the Veteran would have difficulty hearing during occupational activities and that it had no effect on his activities of daily living.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this regard, it is important for the Veteran to understand that the Veteran's hearing must be considered with consideration of his hearing aids, which improve his ability to hear and function daily.  While the hearing aids may have needed to be adjusted, this does not suggest that they cannot compensate, to a degree, for the Veteran's hearing loss, allowing the Veteran to function. 

A VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran himself did not elaborate on any further functional impairment caused by his bilateral hearing loss not captured by the examinations. 

The Veteran's contentions presented on appeal have been accorded due consideration; however, the Board concludes that the recent medical findings discussed above are more probative of the current level of disability.

Thus, the criteria for a compensable disability schedular evaluation is not warranted.  In making these schedular determinations, the Board notes that the Veteran's lay assertions of decreased hearing are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's hearing loss disability manifestations are contemplated by the rating schedule.  While the Board notes that the VA examiner indicated that the Veteran's hearing loss would have an impact on his occupational activities in that he would have difficulty hearing, it had no impact on his activities of daily living.  There has also been no objective medical finding that the Veteran's hearing loss causes marked interference with employment.  The Veteran's hearing loss disability has also not required any periods of hospitalization.  No other exceptional factors have been reported. 

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of higher initial evaluations, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded VA examinations in January 2010 regarding his hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient.  Thus, the Board finds that a further examination is not necessary regarding this issue. 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal and informed the Veteran and his representative that for an increased rating claim the level of disability was what mattered.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including asking about symptoms and asking for all possible treatment records and inquiring as to where the Veteran was receiving current treatment. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  In addition, the Veteran was represented by a qualified service representative.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or if there was error, it was harmless due to the Veteran's actual knowledge of what was needed, and that the Board can adjudicate the claim based on the current record. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue of entitlement to an initial compensable disability rating for hearing loss.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


